DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Applicant’s response filed on 11/10/2022 to a restriction requirement. Claims 1-20 are pending and examined.

Election/Restrictions
Applicant’s election without traverse of species VI as depicted in Figs. 3G and 3H in the reply filed on November 10, 2022 is acknowledged.
Claims 7, 10, and 20 are withdrawn as being drawn to a nonelected species.
Regarding claim 7, the limitation “wherein the ridge comprises a trench” is not shown in Figures 3G or 3H, but is shown in Figure 3G-1. See also paragraph [0049] of the specification, which references Figure 3G-1 and “a trench feature 347”.
Regarding claims 10 and 20, the limitation “wherein the passage passes through a solid portion of the ridge substantially parallel to an axis of the dilution hole” is not shown in Figures 3G or 3H, but is shown in Figure 3I and 3J. See also paragraph [0050] of the specification, which references Figures 3I and 3J and “axial passage 342 may be substantially parallel to the axis of a dilution hole”.
Since the above limitations are not shown in Figures 3G and 3H, claims 7, 10, and 20 are drawn to a nonelected species, and are also withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-6, 8-9, and 11-19 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,137,140 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/466,999) claims are broader in at least one aspect and do not recite additional features claimed in the patent (11,137,140) claims.
For claims 1, 11, and 15:
Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the patent claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the present application claims.
Patent (11,137,140) claim 1
Present application (17/466,999) claim 1
A grommet having at least one of an annular geometry or an elliptical geometry defining a dilution hole, comprising:

a ridge formed about an inner diameter of the grommet,

wherein the ridge projects radially inward of an inner diameter wall of the grommet and defines a step,

wherein the step is defined by a step geometry and a ridge face geometry, wherein the ridge face geometry comprises at least one of a sharp geometry, a radial geometry, or a multi-radial geometry,

wherein the ridge comprises a passage,

wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and

wherein an outlet of the passage opens through a base of the trench feature.
A grommet having at least one of an annular geometry or an elliptical geometry defining a dilution hole, comprising:

a ridge having a step geometry comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, the ridge formed about an inner diameter of the grommet and comprising a passage.
Patent (11,137,140) claim 8
Present application (17/466,999) claim 11
A combustor liner comprising:

an array of cooling holes defined by the combustor liner; and

a grommet having at least one of an annular geometry or an elliptical geometry and formed integrally with the combustor liner and defining a dilution hole, wherein the grommet comprises:

a ridge formed about an inner diameter of the grommet,

wherein the ridge projects radially inward of an inner diameter wall of the grommet and defines a step,

wherein the step is defined by a step geometry and a ridge face geometry, wherein the ridge face geometry comprises at least one of a sharp geometry, a radial geometry, or a multi-radial geometry,

wherein the ridge comprises a passage,

wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and

wherein an outlet of the passage opens through a base of the trench feature.
A combustor liner comprising:

an array of cooling holes defined by the combustor liner; and

a grommet having at least one of an annular geometry or an elliptical geometry and formed integrally with the combustor liner and defining a dilution hole, wherein the grommet comprises:

a ridge having a step geometry comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, the ridge formed about an inner diameter of the grommet and comprising a passage.
Patent (11,137,140) claim 11
Present application (17/466,999) claim 15
A gas turbine engine comprising:

a compressor section configured to compress a gas;

a combustor section aft of the compressor section and configured to combust the gas, wherein the combustor section comprises a combustor liner having a grommet formed integrally with the combustor liner, having at least one of an annular geometry or an elliptical geometry and defining a dilution hole, wherein the grommet comprises:

a ridge formed about an inner diameter of the grommet,

wherein the ridge projects radially inward of an inner diameter wall of the grommet and defines a step,

wherein the step is defined by a step geometry and a ridge face geometry, wherein the ridge face geometry comprises at least one of a sharp geometry, a radial geometry, or a multi-radial geometry,

wherein the ridge comprises a passage,

wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and

wherein an outlet of the passage opens through a base of the trench feature; and the gas turbine engine further comprises:

a turbine section aft of the combustor section and configured to extract energy from the gas.
A gas turbine engine comprising:

a compressor section configured to compress a gas;

a combustor section aft of the compressor section and configured to combust the gas, wherein the combustor section comprises a combustor liner having a grommet formed integrally with the combustor liner, having at least one of an annular geometry or an elliptical geometry and defining a dilution hole, wherein the grommet comprises:

a ridge having a step geometry comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, the ridge formed about an inner diameter of the grommet and comprising a passage; and the gas turbine engine further comprises:

a turbine section aft of the combustor section and configured to extract energy from the gas.


Thus, it is apparent, for the broadening aspect, that the patent claims 1, 8, and 11 include features that are not in present application claims 1, 11, and 15, respectively. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since the present application claims 1, 11, and 15 are anticipated by the patent claims 1, 8, and 11, with respect to the broadening aspect, then present application claims 1, 11, and 15 are obvious over patent claims 1, 8, and 11 with respect to the broadening aspect.
For dependent claims 2-9, the recited limitations are also contained in patent claims 1-7.
For dependent claims 12-13, the recited limitations are also contained in patent claims 8-10.
For dependent claims 16-17, the recited limitations are also contained in patent claims 11-13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 13, and 17, it is unclear how the outlet is configured to “fill the ridge with the cooling flow”. The figures do not show how an outlet, which is part of the ridge and in which cooling flow leaves the interior of the ridge, fills the ridge with cooling flow. The metes and bounds of the claims cannot be ascertained.
Claim 4 is also rejected because it depends on claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrett (US 2012/0272660 A1).
Regarding claim 1, Garrett teaches (Figure 4) a grommet (32) having at least one of an annular geometry or an elliptical geometry defining a dilution hole (62), comprising:
a ridge (64) having a step geometry (see annotated Figure 4 on next page) comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry (in this case, the step has a sharp geometry), the ridge (64) formed about an inner diameter (66) of the grommet (32) and comprising a passage (68).
It is noted that the recited limitation of “having at least one of an annular geometry or an elliptical geometry defining a dilution hole” is intended use, in other words the environment in which the grommet is used (in this case, in a dilution hole), and is given little patentable weight. (see MPEP 2111.02(II)).  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

    PNG
    media_image1.png
    688
    706
    media_image1.png
    Greyscale

Regarding claim 2, Garrett teaches the invention as claimed and as discussed above for claim 1, and Garrett further teaches (Figure 4) the passage (68) comprises an outlet (top of passage 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 2012/0272660 A1), in view of Cramer (US 2016/0209035 A1).
Regarding claim 3, Garrett teaches the invention as claimed and as discussed above for claim 2, except for the ridge comprising a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow circumferentially along the fillet and fill the ridge with the cooling flow.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Garrett by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (Garrett, 68) is configured to direct a cooling flow (Garrett, p. [0015], l. 19: “passages 68 for delivering air”) circumferentially along the fillet (Cramer, 364) and fill the ridge (Garrett, 64) with the cooling flow (the ridge is already filled with the cooling flow within passages 68 of Garrett).
Regarding claim 4, Garrett, in view of Cramer, teaches the invention as claimed and as discussed above for claim 3, and Garrett further teaches (Figure 4) the ridge (64) further comprises a step (see annotated Figure 4 on page 9) and the outlet (68) opens through one of the step or the fillet (in this case, outlet 68 opens through the step).
Regarding claim 5, Garrett teaches the invention as claimed and as discussed above for claim 2, except for the ridge comprising a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow radially inward of the fillet and the ridge toward the dilution hole.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Garrett by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (see annotated Figure 2 of Garrett on next page) is configured to direct a cooling flow radially inward of the fillet (Cramer, 364) and the ridge (Garrett, 64) toward the dilution hole (Garrett, 62). As shown in Figure 2 of Garrett, the base of swirler cup 36 (which abuts the right side of insert 32) is shown to slope radially inward, enabling the outlet of insert 32 to direct a cooling flow radially inward.

    PNG
    media_image2.png
    702
    688
    media_image2.png
    Greyscale

Regarding claim 6, Garrett, in view of Cramer, teaches the invention as claimed and as discussed above for claim 5, and Garrett further teaches (Figure 4) the ridge (64) further comprises a step (see annotated Figure 4 on page 9) and the outlet (68) opens through one of the step or the fillet (in this case, outlet 68 opens through the step).
Regarding claim 8, Garrett, in view of Cramer as discussed so far, teaches the invention as claimed and as discussed above for claim 6, except for the grommet further comprising a bell-mouth comprising a second fillet, wherein an inlet opens through one of the bell-mouth or the second fillet.
Cramer teaches (Figure 10) a grommet (360) further comprising a bell-mouth (p. [0064], ll. 12-15) comprising a second fillet (368), wherein an inlet (371) opens through one of the bell-mouth or the second fillet (368).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrett, in view of Cramer as discussed so far, by having the grommet further comprise a bell-mouth comprising a second fillet, in order to transition from a cylindrical surface to a radially extending surface, thereby improving flow characteristics, as taught by Cramer (p. [0051], ll. 1-7), therefore providing:
wherein an inlet (Garrett, bottom of passage 68 – Figure 4) opens through one of the bell-mouth or the second fillet (Cramer, 368).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 2012/0272660 A1), in view of Propheter-Hinckley (US 2016/0025006 A1).
Regarding claim 9, Garrett teaches the invention as claimed and as discussed above for claim 1, except for the passage spiraling through a solid portion of the ridge circumferentially about the dilution hole.
Propheter-Hinckley teaches (Figure 3) a grommet (116) comprising a passage (138), wherein the passage (138) spirals through a solid portion of the ridge (defined by panels 130, 132 and walls 124, 128) circumferentially about a dilution hole (118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrett by having the grommet passage spiraling through a solid portion of the ridge circumferentially about the dilution hole, in order to accelerate the velocity of cooling air flow (in this case, to cool the structures near the combustion chamber), as taught by Propheter-Hinckley (p. [0049], ll. 15-18).
Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erbas-Sen (US 2016/0025342 A1), in view of Garrett (US 2012/0272660 A1).
Regarding claim 11, Erbas-Sen teaches (Figures 3, 4, 6, and 7) a combustor liner (72B and 74B) comprising:
an array of cooling holes (108 – Figures 3 and 4) defined by the combustor liner (72B and 74B);
and a grommet (120 – Figures 4 and 6) having at least one of an annular geometry or an elliptical geometry and formed integrally (as shown in Figure 6) with the combustor liner (72B and 74B) and defining a dilution hole (116 – Figure 3).
However, Erbas-Sen does not teach that the grommet comprises the following structural details:
a ridge having a step geometry comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, the ridge formed about an inner diameter of the grommet and comprising a passage.
Garrett teaches (Figure 4) a grommet comprising:
a ridge (64) having a step geometry (see annotated Figure 4 on page 9) comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry (in this case, the step has a sharp geometry), the ridge (64) formed about an inner diameter (66) of the grommet (32) and comprising a passage (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the grommet of Erbas-Sen with the grommet of Garrett, because it has been held that a simple substitution of one known element (in this case, the grommet as taught by Garrett) for another (in this case, the grommet as taught by Erbas-Sen) to obtain predictable results (in this case, to provide a grommet comprising of cooling passages) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 12, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 11, and the combination of Erbas-Sen and Garrett further teaches (Figure 4 of Garrett) the passage (68) comprises an outlet (top of passage 68).
Regarding claim 15, Erbas-Sen teaches (Figures 3, 4, 6, and 7) a gas turbine engine (20 – Figure 1) comprising:
a compressor section (24 – Figure 1) configured to compress gas;
a combustor section (26 – Figures 1 and 2) aft of the compressor section (24) and configured to combust the gas, wherein the combustor section (26) comprises a combustor liner (72B and 74B) having a grommet (120 – Figures 4 and 6) formed integrally (as shown in Figure 6) with the combustor liner (72B and 74B), having at least one of an annular geometry or an elliptical geometry and defining a dilution hole (116 – Figure 3);
and the gas turbine engine (20) further comprises:
a turbine section (28 – Figure 1) aft of the combustor section (26) and configured to extract energy from the gas.
However, Erbas-Sen does not teach that the grommet comprises the following structural details:
a ridge having a step geometry comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, the ridge formed about an inner diameter of the grommet and comprising a passage.
Garrett teaches (Figure 4) a grommet comprising:
a ridge (64) having a step geometry (see annotated Figure 4 on page 9) comprising at least one of a sharp geometry, a radial geometry, or a multi-radial geometry (in this case, the step has a sharp geometry), the ridge (64) formed about an inner diameter (66) of the grommet (32) and comprising a passage (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the grommet of Erbas-Sen with the grommet of Garrett, because it has been held that a simple substitution of one known element (in this case, the grommet as taught by Garrett) for another (in this case, the grommet as taught by Erbas-Sen) to obtain predictable results (in this case, to provide a grommet comprising of cooling passages) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 16, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 15, and the combination of Erbas-Sen and Garrett further teaches (Figure 4 of Garrett) the passage (68) comprises an outlet (top of passage 68).
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erbas-Sen (US 2016/0025342 A1), in view of Garrett (US 2012/0272660 A1), and in further view of Cramer (US 2016/0209035 A1).
Regarding claim 13, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 12, except for the ridge comprising a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow circumferentially along the fillet and fill the ridge with the cooling flow.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Erbas-Sen, in view of Garrett, by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (Garrett, 68) is configured to direct a cooling flow (Garrett, p. [0015], l. 19: “passages 68 for delivering air”) circumferentially along the fillet (Cramer, 364) and fill the ridge (Garrett, 64) with the cooling flow (the ridge is already filled with the cooling flow within passages 68 of Garrett).
Regarding claim 14, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 12, except for the ridge comprising a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow radially inward of the fillet and the ridge toward the dilution hole.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Erbas-Sen, in view of Garrett, by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (see annotated Figure 2 of Garrett on page 12) is configured to direct a cooling flow radially inward of the fillet (Cramer, 364) and the ridge (Garrett, 64) toward the dilution hole (Garrett, 62). As shown in Figure 2 of Garrett, the base of swirler cup 36 (which abuts the right side of insert 32) is shown to slope radially inward, enabling the outlet of insert 32 to direct a cooling flow radially inward.
Regarding claim 17, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 16, except for the ridge comprising at least one of a trench or a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow circumferentially along the fillet or the trench and fill the ridge with the cooling flow.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Erbas-Sen, in view of Garrett, by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (Garrett, 68) is configured to direct a cooling flow (Garrett, p. [0015], l. 19: “passages 68 for delivering air”) circumferentially along at least one of the fillet (Cramer, 364) or the trench and fill the ridge (Garrett, 64) with the cooling flow (the ridge is already filled with the cooling flow within passages 68 of Garrett).
Regarding claim 18, Garrett teaches the invention as claimed and as discussed above for claim 16, except for the ridge comprising a fillet about the inner diameter of the grommet, wherein the outlet is configured to direct a cooling flow radially inward of the fillet and the ridge toward the dilution hole.
Cramer teaches (Figure 5) a grommet (360) comprising an edge break (364), in which edge break (364) may be a fillet of chamfer (p. [0047], ll. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ridge of Erbas-Sen, in view of Garrett, by including a fillet about the inner diameter of the grommet, because it was known in the art to provide fillets between edge surfaces in order to reduce the stress concentration of a load-bearing surface, therefore providing:
wherein the outlet (see annotated Figure 2 of Garrett on page 12) is configured to direct a cooling flow radially inward of the fillet (Cramer, 364) and the ridge (Garrett, 64) toward the dilution hole (Garrett, 62). As shown in Figure 2 of Garrett, the base of swirler cup 36 (which abuts the right side of insert 32) is shown to slope radially inward, enabling the outlet of insert 32 to direct a cooling flow radially inward.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erbas-Sen (US 2016/0025342 A1), in view of Garrett (US 2012/0272660 A1), and in further view of Propheter-Hinckley (US 2016/0025006 A1).
Regarding claim 19, Erbas-Sen, in view of Garrett, teaches the invention as claimed and as discussed above for claim 15, except for the passage spiraling through a solid portion of the ridge circumferentially about the dilution hole.
Propheter-Hinckley teaches (Figure 3) a grommet (116) comprising a passage (138), wherein the passage (138) spirals through a solid portion of the ridge (defined by panels 130, 132 and walls 124, 128) circumferentially about a dilution hole (118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erbas-Sen, in view of Garrett, by having the grommet passage spiraling through a solid portion of the ridge circumferentially about the dilution hole, in order to accelerate the velocity of cooling air flow (in this case, to cool the structures near the combustion chamber), as taught by Propheter-Hinckley (p. [0049], ll. 15-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741